Citation Nr: 0414110	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  02-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from February 1952 to February 1954.  This matter is before 
the Board on remand from the United States Court of Appeals 
for Veterans Claims (Court).  In November 2003, the Court 
endorsed the November 2003 joint motion for remand by the 
parties and vacated the February 2003 Board decision that 
denied service connection for PTSD.  In February 2003 the 
case was before the Board on appeal from a July 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In October 
2002, the veteran appeared at a Travel Board hearing at the 
RO before the undersigned

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the Court provided guidance 
regarding notice requirements under the VCAA, indicating that 
VA must adequately identify the evidence necessary to 
substantiate the claim, the evidence presently of record, and 
the veteran's and VA's respective responsibilities in 
development of evidence.  Here, the joint motion of the 
parties asserts that the VCAA notice provided was inadequate 
under the Quartuccio guidelines.  The joint motion also 
asserts that the RO did not obtain outstanding medical 
records from the veteran's private psychiatrist, Dr. AMG.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  In November 2002, subsequent to the last review by 
the AOJ in April 2002, the veteran submitted additional 
medical evidence without waiver of initial consideration by 
the AOJ.
 
Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing 
regulations, interpretative precedent 
Court decisions, and any other applicable 
legal precedent.  In particular, the RO 
should ensure that the veteran and his 
representative are advised specifically 
of what he needs to establish entitlement 
to the benefit sought (i.e., entitlement 
to service connection based on a verified 
inservice stressor and a medical 
diagnosis of PTSD linked to that 
stressor), what the evidence shows, and 
of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be given the opportunity to respond.  

2.  The veteran should be asked to 
identify all sources of medical treatment 
(VA and non-VA) he received for 
psychiatric problems, including from Dr. 
AMG.  The RO should obtain complete 
copies of treatment records (those not 
already in the claims folder) from all 
identified sources.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate Supplemental Statement of the 
Case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The purpose of this remand is to ensure compliance with the 
Court's Remand Order.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


